Green, J.
(dissenting) — I do not believe this to be a stop- and-frisk case under Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968); Sibron v. New York, 392 U.S. 40, 20 L. Ed. 2d 917, 88 S. Ct. 1889 (1968); or Adams v. Williams, 407 U.S. 143, 32 L. Ed. 2d 612, 92 S. Ct. 1921 (1972). Additionally, there was no legal basis for defendant’s arrest; therefore, the search cannot be justified as one incidental to arrest. An incident search may not precede a lawful arrest and serve as part of its justification. Sibron v. New York, supra. Consequently, I believe the decisions of the United States Supreme Court, unless modified, require that I dissent.
Petition for rehearing denied November 12, 1973.
Keview denied by Supreme Court February 4, 1974.